DETAILED ACTION
Status of the Application
	Claims 1, 4-20 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 1, 4-5, 8 as submitted in a communication filed on 7/14/2022 is acknowledged. Applicant has filed a request for consideration of the response filed 7/14/2022 under the AFCP 2.0 program which meets the necessary requirements. As such, the request of 7/14/2022 is deemed proper and has been considered.
In a telephone conversation with Ms. Jaya Sharma on 7/25/2022, an agreement was reached to amend claims 1, 4-5, 8 to place the application in condition for allowance.   
In the interest of advancing prosecution, an additional search/examination was conducted that encompassed the non-elected subject matter of Group II as set forth in the restriction requirement of 8/20/2021, namely a method for catalytic conversion of a dihydrotetrazine into a tetrazine by using a horseradish peroxidase.   The previous restriction requirement between Groups I and II as set forth in the restriction requirement of 8/20/2021 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Jaya Sharma on 7/20/2022.
Please replace claims 1, 4-5, 8 as follows:

	1.	A method comprising:
(a)	providing a dihydrotetrazine 1 in a reaction medium, wherein the dihydrotetrazine 1 	comprises a first R group and a second R group, wherein the first R group is a substituted or 	unsubstituted aryl, heteroaryl, alkyl, alkenyl, alkynyl, carbonyl, or heteroatom-containing group, 	and the second R group is selected from the group consisting of H, substituted or unsubstituted 	aryl, substituted or unsubstituted heteroaryl, substituted or unsubstituted alkyl, substituted or 	unsubstituted alkenyl, substituted or unsubstituted alkynyl, substituted or unsubstituted carbonyl 	containing groups, and substituted or unsubstituted heteroatom-containing groups; and
				
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	(b)	adding an enzyme as a catalyst to the reaction medium, wherein the reaction medium 	comprises an oxidant, whereby the dihydrotetrazine 1 is catalytically converted to a tetrazine 2, 	wherein the enzyme is a horseradish peroxidase (HRP) or an ascorbate peroxidase, wherein the 	ascorbate peroxidase consists of an amino acid sequence at least 90% identical to the amino acid 	sequence of SEQ ID NO: 1. 

	4.	The method according to claim 1, wherein the amino acid sequence at least 90% identical 	to the amino acid sequence of SEQ ID NO:1 comprises one or more mutations at positions 	corresponding to positions in the polypeptide of SEQ ID NO:1.

	5.	The method according to claim 4, wherein the one or more mutations are one or more 	substitutions that correspond to substitutions in the polypeptide of SEQ ID NO:1 selected from 	the group consisting of F41A, A19V, D222G, and a combination thereof.

	8.	The method according to claim 1, wherein the oxidant is O2, optionally atmospheric O2, 	or atmospherically-derived O2 dissolved in the reaction medium.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses catalysts for the conversion of dihydrotetrazine  to tetrazine, the Examiner has found no teaching or suggestion in the prior art directed to the use of an ascorbate peroxidase or horseradish peroxidase to catalyze the conversion of dihydrotetrazine to tetrazine.   Therefore, claims 1, 4-20, drawn to a method for the conversion of a dihydrotetrazine to the corresponding tetrazine, wherein said conversion is catalyzed by horseradish peroxidase or an ascorbate peroxidase that has at least 90% sequence identity to the polypeptide of SEQ ID NO: 1, are allowable over the prior art of record.   

Conclusion
Claims 1, 4-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 21, 2022